Title: From Benjamin Franklin to Robert Towers and Joseph Leacock, 22 August 1772
From: Franklin, Benjamin
To: Towers, Robert,Leacock, Joseph


Gentlemen,
London, Augt. 22. 1772
I received yours and should readily have afforded the Assistance in my Power you desire, to Mr. Crafts, in sending Hands to you for the Glass-house, if he could have found any willing to go on reasonable Terms. It is always a Difficulty here to meet with good Workmen and sober that are willing to go abroad. I heartily wish you Success in your laudable Undertaking to supply your Country with so useful a Manufacture, and am, Your most obedient Servant
B Franklin
Messrs Towers and Leacock
